Weiss, J.
Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered January 11, 1988, convicting defendant upon his plea of guilty of thé crime of burglary in the second degree.
Pursuant to a negotiated plea bargain, defendant entered an Alford plea of guilty to burglary in the second degree in full satisfaction of a two-count indictment (see, North Carolina v Alford, 400 US 25). In accord with the plea agreement, he was sentenced as a second violent felony offender to an indeterminate term of 4 to 8 years’ imprisonment. On this appeal, *862defendant maintains that County Court’s failure to expressly determine that he qualified for sentencing as a second violent felony offender vitiates the sentence (see, Penal Law § 70.04 [2]).
The contention is entirely unpersuasive. The record confirms that defendant freely admitted the predicate assault conviction during the sentencing proceedings, with the advice of counsel. Moreover, the plea bargain assumed defendant’s status as a second violent felony offender. Unquestionably, there was substantial compliance with the statutory requirements (see, Penal Law § 70.04 [2]; CPL 400.15; People v Carmello, 114 AD2d 965). Since defendant received the minimum term authorized by statute (see, Penal Law § 70.02 [1] [b]; § 70.04 [3] [b]; [4]), we readily dismiss his excessive sentence claim.
Judgment affirmed. Kane, J. P., Casey, Weiss, Levine and Mercure, JJ., concur.